DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

Response to Amendment
The amendment filed on March 22, 2022 in response to the previous Office Action (12/27/2021/2021) is acknowledged and has been entered.
	Claims 1 – 6 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. in view of Kim (US 2016/0241776) in view of Kamamori (US 2018/0188891).
Regarding claim 1, Kotani et al. disclose a smartphone, comprising: a lens drive unit (28) that drives a focus lens (2) (c.6, ll.24-27); a first sensor (not shown) having a predetermined image pickup area that receives light through the focus lens (figs. 1-2; c.3, ll.41-67; c.4, ll.1-5: inherent; the camera uses a shutter for exposure via a shutter release, although not explicitly taught, an image sensor is required for the invention to function); an infrared light source (6) configured to emit light by a predetermined light-emitting pattern (c.4, ll.6-18: light projection means 6 comprises a flash bulb 9 for emitting light, a plate 10 having an elongated transverse narrow slit formed therein, a color filter 11 for passing near-infrared light therethrough and a cylindrical lens 12 for projecting and directing the line of near-infrared light in the forward direction to illuminate the subject or subjects in the field); a second sensor (14) that receives the infrared light reflected by an object existing in the image pickup area and acquires distance information with respect to the object (c.4, ll.19-56: the light receiving means 7 comprises a light sensor 14 for detecting near-infrared light, a lens 15 for focusing the near-infrared light reflected from the subject on the sensor 14, and a filter 16 for cutting out visible light; Output from the light sensor 14 is read by a subject distance detection circuit 20 which converts outputs from the photoelectric light receiving elements A1 through A5 into subject distance information comprising five distance signals in the form of a bit pattern); and a control unit that controls the lens drive unit according to the distance information (c.6, ll.21-41: If the subject has a brightness giving an EV number of, for example, "18", the MPU 22 selects the lens position N.sub.5 with reference to the lens position data table 24. Thereafter, the MPU 22 actuates the motor 29 such as a servo motor through a driver 28, thereby moving the taking lens 2 in the forward direction to adjust it to the lens position N.sub.5. For positive adjusting, there may be provided a potentiometer for detecting and feeding back a moved position either of the taking lens 2 or of the stepping motor 29 to the MPU 22 to control the driver 28). Kotani fails to explicitly disclose wherein the control unit is configured to cause a position of a focus target area on the first sensor to be converted to a position of a focus target area on the second sensor based on a stored positional relationship between the first sensor and the second sensor.
	In the same field of endeavor, Kim teaches a focus detection imaging device with a configuration of focus processing module 440 that may include a target correction 
	In a similar field of endeavor, Kamamori teaches an information processing device that uses a camera and a distance sensor, wherein  the pixel value is subjected to coordinate transformation based on the lens characteristics of the range image sensor 102 and the relative positional relationship between the range image sensor 102 and the operation surface 101, whereby it is possible to map the coordinates of the pixel in a real-world coordinate system defined on the table (¶44, 47). In light of the teaching of Kamamori, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Kamamori’s teaching in Kim-Kotani system because an artisan of ordinarily skill would recognize that this would result in an appropriately calibrated device able to use a distance measuring for imaging. Additionally, this limitation is essential in most distance measuring cameras.

24/25), a correspondence relationship between distance information with respect to a subject and lens position information of the focus lens (c.4, ll.57-68: the lens position table 24 carries data on a plurality of lens positions to which the taking lens 2 can be selectively adjusted stepwise, for example ten lens positions N.sub.1 through N.sub.10 in this embodiment, corresponding to the predetermined combinations of various bit pattern subject distance signals and subject brightness information in EV numbers).

Regarding claim 3, Kotani et al. in view of Kim in view of Kamamori disclose all of the aforementioned limitations of claim 2. Kotani also teaches wherein the control unit controls the lens drive unit according to a lookup table (c.6, ll.21-41: MPU 22 selects the lens position N.sub.5 with reference to the lens position data table 24. Thereafter, the MPU 22 actuates the motor 29 such as a servo motor through a driver 28, thereby moving the taking lens 2 in the forward direction to adjust it to the lens position N.sub.5. For positive adjusting, there may be provided a potentiometer for detecting and feeding back a moved position either of the taking lens 2 or of the stepping motor 29 to the MPU 22 to control the driver 28).

Regarding claim 4, Kotani et al. in view of Kim in view of Kamamori disclose all of the aforementioned limitations of claim 1. Kotani also teaches wherein the control unit causes the shutter operation to be performed in a case where the distance with respect At the completion of adjustment of the taking lens 2 to the selected lens position N.sub.5, the MPU 22 actuates a shutter driving circuit 31 to open the program shutter 32 to an aperture size needed to make an exposure of "18").

Regarding claim 5, Kotani et al. in view of Kim in view of Kamamori disclose all of the aforementioned limitations of claim 1. Kamamori also teaches wherein the distance information with respect to the object is acquired on the basis of an elapsed time up to when the light emitted from the infrared light source and reflected by the object is received by the second sensor (¶33: a method using the reflection time of infrared light (Time-of-Flight method) can also be employed).

	Regarding claim 6, Kotani et al. in view of Kim in view of Kamamori disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein a framerate at which the second sensor receives light is equal to or larger than a framerate of the first sensor. Both the concepts and advantages of a distance measuring system with a high frame rate are well known and expected in the art. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698